Case 2:20-cv-03381-MCA-AME Document 44 Filed 09/22/21 Page 1 of 1 PageID: 338




                                                School of Law | Newark
                                      Rutgers, the State University of New Jersey

RUTGERS CIVIL JUSTICE CLINIC                                               Norrinda Brown Hayat, Esq., Director*
(formerly Rutgers Urban Legal Clinic)                                      Jon C. Dubin, Esq.
123 Washington Street, Newark, New Jersey 07102-3026
(973) 353-5576
(973) 353-3397 (fax)                                                       * Admitted to Practice pursuant to Rule 1:21-3(c).



                                                                                                 September 24, 2021


VIA ECF
The Honorable André M. Espinosa
Martin Luther King Jr. Courthouse
50 Walnut Street
Room 2037, Courtroom 2D
Newark, NJ 07102

         RE: CAMPANIELLO-CASON et al v. O’REILLY, (2:20-cv-03381-MCA-AME)

Dear Judge Espinosa:

        We write in response to your September 8, 2021 Order (Docket Entry 42) directing the
parties to submit a joint letter itemizing the issues, if any, including settlement to be discussed at
the upcoming conference call. Opposing counsel consents to this joint letter. Neither party believes
there are pending issues to be addressed prior to trial, with the exception of motions in limine. The
parties have completed discovery. Plaintiff has made a settlement offer that Defendant has rejected.
We are requesting that a new order be issued preparing this case to be made trial ready.


                                                                Respectfully submitted,
                                                                s/Victor Monterrosa Jr., Esq.
                                                                Victor Monterrosa Jr., Esq.
                                                                Norrinda Brown Hayat Esq.
                                                                Dina Mansour, Student Attorney
                                                                Lea Dyce, Student Attorney
                                                                Anthony Sirianni, Student Attorney
                                                                Jahmel Martin, Student Attorney
                                                                Counsel for Plaintiffs
